Citation Nr: 0943582	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiac disorder, 
claimed as residuals of pericarditis and atypical chest pain.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to October 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran's claim was previously before the Board in 
December 2007 and remanded at that time for additional 
evidentiary development.  


FINDINGS OF FACT

1.  Although the Veteran was treated for acute viral 
pericarditis, acute endocarditis, and atypical chest pain in 
service, the competent and probative evidence of record does 
not show that the Veteran currently has a chronic cardiac 
disorder.

2.  Even if, resolving all doubt in the Veteran's favor, the 
Board found evidence of a currently diagnosed chronic cardiac 
disorder, such a disorder is not attributable to any event, 
injury, or disease during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cardiac disorder, claimed as residuals of pericarditis and 
atypical chest pain, are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his claimed cardiac disorder is 
related to service.  Service connection may be granted for 
disease or injury incurred in or aggravated by service.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as cardiovascular-renal disease 
(including hypertension) or endocarditis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  The term cardiovascular-renal 
disease applies to combination involvement of the type of 
arteriosclerosis, nephritis, and organic heart disease, while 
the term endocarditis covers all forms of valvular heart 
disease.  See 38 C.F.R. § 3.309, supra.  

Service treatment records (STRs) show that the Veteran was 
afforded a clinical evaluation and physical examination in 
June 1983 prior to entering service.  A clinical evaluation 
was essentially normal and no cardiovascular abnormalities 
were found.  He also provided a medical history in which he 
described his health as "good," and specifically denied 
ever having heart trouble.  A periodic physical examination 
and chest x-ray administered in February 1989 was likewise 
negative.  

The Veteran reported to sick call in January 1993 with a 
cough.  He denied shortness of breath or wheezing and a chest 
x-ray taken at that time was negative.  He returned to sick 
call in March 1993 with subjective complaints of chest wall 
tenderness and left shoulder pain.  A notation on the 
treatment note indicated that the Veteran was recently 
treated for costochondral pain.  The impression was cervical 
myospasm.  

The Veteran was treated at sick call in July 1993 after 
reporting chest pain at rest for one day.  He also reported a 
history of retro-sternal burning pains, dysphagia, epigastric 
pain, and headaches.  A chest x-ray taken at that time showed 
no evidence of acute pneumonic process or parenchymal masses.  
The cardiac silhouette was at the "upper limits" of normal 
size and the aortic shadow was noted to be "mildly 
tortuous."  The impression was costochondritis, rule out 
esophageal reflux syndrome. 

In October 1993, the Veteran reported to sick call with 
subjective complaints of sternum pain for one day.  The 
examiner noted that his chest pain was reproducible with 
palpation of the mid-sternum.  The impression was 
costochondritis and possible pericarditis.  The Veteran 
subsequently developed acute viral pericarditis and was 
admitted to the hospital for intravenous antibiotic 
treatment.  A follow-up treatment note dated that same month 
found him to be finishing a prescribed regimen of non-
steroidal anti-inflammatory drugs.  An examination of his 
heart showed regular rhythm and rate and "normal S1 and S2" 
without evidence of murmur.  

The Veteran was referred to sick call for additional care in 
December 1993.  In particular, the Veteran underwent a Bruce 
Protocol Graded Exercise Test (GXT) to determine cardiac 
function and rule out occult coronary artery disease (CAD).  
The impression was normal Bruce Protocol GXT.  

The Veteran subsequently underwent a Medical Board Evaluation 
(MEB) in January 1994 as a consequence of his diabetes 
mellitus.  A notation on the clinical evaluation report noted 
the Veteran's past treatment for chest pain and acute 
pericarditis with associated pleuritis.  It was also noted 
that an in-hospital evaluation was negative for angina or 
congestive heart failure symptoms.  Similarly, an 
electrocardiogram (ECG) and GXT were normal and without 
evidence of CAD.  According to the MEB report, it was felt 
that the Veteran's symptoms were secondary to an upper 
respiratory infection three weeks prior to the hospital 
admission.  

A physical examination of the Veteran's chest was negative 
for costal chondritis, while no evidence of heart murmur was 
found.  No cardiovascular diagnosis was rendered at that 
time.  However, the Veteran was found unfit as a result of 
his diabetes mellitus and referred to a Physical Evaluation 
Board (PEB) for further evaluation. 

A chest x-ray dated April 1995 showed evidence of 
cardiomegaly with small, unchanged bilateral infiltrates.  
The radiologist also found the Veteran's pulmonary 
vasculature to be within normal limits.  

The Veteran returned to sick call in July 1995 with 
subjective complaints of chest congestion, runny nose, and 
sore muscles.  The Veteran's heart demonstrated regular rate 
and rhythm.  The impression was acute endocarditis / acute 
pericarditis.  

In April 1997, the Veteran reported to the troop medical 
clinic with subjective complaints of chest wall pain.  The 
Veteran's past history of pericarditis was noted, but an ECG 
showed normal sinus rhythm.  The Veteran's heart also 
demonstrated regular rate and rhythm without evidence of 
friction rubs.  The impression was chest wall pain, rule out 
pericarditis.   

The Veteran presented to the emergency department in June 
1999 with subjective complaints of chest pain.  The 
impression was atypical chest pain, rule out myocardial 
infarction.  The Veteran was admitted to the intensive care 
unit for further evaluation and discharged the following day.  
The impression was atypical chest pain.  Discharge 
instructions associated with this episode of hospitalization 
instructed the Veteran to refrain from running or completing 
other exertional activities.  He was also advised to schedule 
a cardiology appointment.  
 
The Veteran subsequently underwent a cardiac consultation in 
July 1999.  The examiner noted that the Veteran was referred 
for evaluation following complaints of chest pain and a 
recent hospitalization.  The examiner also noted that the 
initial ECGs and enzyme tests showed abnormalities suggestive 
of ischemia inferiorly.  An examination of the Veteran's 
heart during the examination demonstrated regular rate and 
rhythm without evidence of murmur.  An ECG conducted at that 
time was also normal.  The impression was chest pain.  A 
follow-up treatment note dated that same month showed the 
results of a GXT were normal.  The examiner also found no 
evidence of CAD at that time, but noted that the Veteran's 
risk for developing CAD "as a young man . . . is 
considerable."  The examiner also recommended changes in the 
Veteran's medication regimen as well as "exquisite glucose 
control."  

The Veteran provided a medical history for an unknown purpose 
in March 2002.  He noted at that time that his past medical 
history was significant for diabetes.  However, the Veteran 
specifically denied having any chest pain.  

The Veteran was also afforded a clinical evaluation and 
physical examination in February 2003 prior to retirement 
from service.  The Veteran's past medical history was 
significant for pericarditis.  An ECG showed normal sinus 
rhythm and no cardiovascular abnormalities were found at that 
time.  The Veteran also provided a signed statement dated 
June 2003 in which he indicated that there was no significant 
change to his medical condition since the February 2003 
examination.

The Veteran underwent a VA general medical examination (GME) 
in February 2004.  He reported easy fatigability with mild 
exertional dyspnea upon ambulation in excess of two or three 
blocks.  The examiner noted that the Veteran's past medical 
history was significant for acute pericarditis, but found no 
other evidence of a history of cardiac conditions or 
procedures.  According to the examiner, there was "an 
alleged complete recovery without further recurrence of 
pericarditis."  A chest x-ray showed evidence of minimal 
left apical thickening and a few calcified hilar granulomas 
bilaterally.  No acute infiltrates were found.  An 
echocardiogram revealed "normal volumes."  Following a 
physical examination, the impression was "status-post acute 
viral pericarditis without recurrence."  

The Veteran was also afforded a VA Compensation and Pension 
(C&P) heart examination in February 2004.  A physical 
examination was "normal."  As for the diagnosis, the 
examiner referred the rating specialist to the VA GME 
discussed immediately above. 

The Veteran reported to a VA medical facility in August 2004 
for treatment of diabetes.  The Veteran's past medical 
history was significant for pericarditis.  The examiner noted 
that this condition resolved and that a February 2004 
echocardiogram was normal.  

The Veteran underwent a myocardial perfusion test at a VA 
medical facility in April 2009 after reporting chest pain and 
a history of pericarditis.  The results of this test were 
described as "abnormal" with evidence of a mildly enlarged 
chamber, moderate ischemia of the entire anterior wall, and 
an exercise maximum of 7.10 metabolic equivalent units 
(METS).  The examiner noted that the Veteran achieved 96 
percent of the maximum peak heart rate and that left 
ventricular ejection fraction (LVEF) was 53 percent with 
distal anterior and septal hypokinesis.  No evidence of chest 
pain, "ST changes," or significant scarring was found.  

The Veteran was subsequently afforded a left heart 
catheterization, left ventricular angiography, coronary 
angiography, and femoral angiography in June 2009.  Following 
completion of these studies, the examiner diagnosed the 
Veteran as having normal wall motion and normal coronary 
arteries.          

The Veteran was afforded another VA C&P examination in June 
2009.  He reported intermittent exertional chest pain 
occurring approximately two to three times per month since 
his in-service diagnosis of and treatment for pericarditis.  
This "dull pain," according to the Veteran, lasted one to 
two minutes and resolved with rest.  The Veteran also 
reported dizziness, fatigue and dyspnea upon exertion, but 
denied dyspnea when walking.  It was noted that the Veteran 
was never diagnosed as having a myocardial infarction or 
congestive heart failure.  A physical examination showed the 
Veteran to be in no apparent distress.  The Veteran's heart 
demonstrated normal rhythm, normal S1, normal split S2, and 
no S3, S4, murmur, or rub.  The examiner also noted that the 
Veteran was afforded an extensive cardiac work-up in April 
and June 2009 prior to the C&P examination.  The results of 
this cardiac work-up were also discussed.  The impression was 
atypical chest pain, normal coronary arteries, mild left 
ventricular dilation on echocardiogram, and prior episodes of 
pericarditis and costochondritis.  

The examiner also concluded that the Veteran's atypical chest 
pain was not related to his previous episodes of acute 
pericarditis.  In support of this conclusion, the examiner 
noted that the Veteran was afforded a cardiac work-up to 
exclude a cardiac cause of the Veteran's atypical chest pain.  
Relying on his review of the claims file and his specialized 
expertise and professional training, the examiner further 
concluded that there was no evidence of coronary disease, 
pericarditis, or valvular heart disease to account for the 
chest pain.  

In addition, the examiner specifically determined that the 
Veteran did not have any residuals from the in-service 
pericarditis.  Notably, the examiner indicated that the 
echocardiogram did not show evidence of a thickened 
pericardium, nor did the ECG demonstrate changes consistent 
with currently diagnosed pericarditis.  According to the 
examiner, the Veteran's current intermittent chest pain was 
not at least as likely as not related to the in-service 
treatment for acute pericarditis.  The examiner observed, 
however, that the Veteran had mild left ventricular dilation 
and/or a mildly enlarged left ventricular side based on 
recent echocardiogram and myocardial perfusion scans.  But, 
the examiner also found that the Veteran had a normal 
ejection fraction on these same tests.  Consequently, the 
examiner concluded that there was "no clear cut etiology" 
for the mild left ventricular enlargement.  Based on a review 
of medical literature, the examiner noted that enlargement of 
the left ventricular chamber can be idiopathic or the result 
of genetic predisposition.  As such, the examiner found that 
the mild left ventricular enlargement was not at least as 
likely as not related to any in-service illnesses.

The examiner also found no evidence of cardiomyopathy.  On 
the contrary, the examiner specifically noted that the 
Veteran's ejection fraction was not consistent with a 
diagnosis of cardiomyopathy.  With regard to the Veteran's 
dyspnea on exertion, the examiner indicated that the Veteran 
was able to adequately exert himself on the Bruce Protocol 
GXT without having any symptoms which would limit his 
exertion on the treadmill.  Accordingly, the examiner found 
that the Veteran's dyspnea on exertion was not at least as 
likely as not related to any in-service illnesses or 
experiences.  

Despite the Veteran's assertions to the contrary, the 
examiner found no evidence of heart murmur.  Rather, the 
examiner determined that the Veteran at one time had a 
friction rub which was heard during an episode of 
pericarditis.  According to the examiner, the friction rub 
resolved when the pericarditis resolved.  Furthermore, the 
examiner noted that the recent echocardiogram suggested no 
evidence of a heart murmur or any kind of valvular heart 
disease.  With regard to the Veteran's subjective complaints 
of dizziness and fatigue, the examiner noted that these 
symptoms were likely a physiological response rather than a 
pathological finding.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a cardiac disorder in this case.  While the 
Veteran was treated for acute viral pericarditis, acute 
endocarditis, and atypical chest pain in service, there is no 
evidence to show that the Veteran had a cardiac disorder, to 
include cardiovascular-renal disease, pericarditis, or 
endocarditis upon discharge from service or within one year 
after discharge from service.  There is also no evidence to 
show that the Veteran has a currently diagnosed chronic 
cardiac disorder.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Pain alone is not a disability.  Id.  

Further, the Board notes that at no time during the pendency 
of this appeal has the Veteran demonstrated, nor does the 
evidence show, that he was diagnosed as having a chronic 
cardiac disorder.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).   

The Board is aware that the Veteran has submitted statements 
during the pendency of this claim expressing the opinion that 
his claimed cardiac disorder is related to service.  The 
Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009).  

Even if, resolving all doubt in the Veteran's favor, the 
Board found evidence of a currently diagnosed chronic cardiac 
condition based on the results of the April 2009 myocardial 
perfusion test, this diagnosis was not rendered until many 
years after discharge from service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2003) (finding that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim).  In this case, the lapse of many years 
between service and the first evidence of a claimed chronic 
cardiac disorder is evidence against the Veteran's claim.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology 
in this case.  Although the Veteran was treated for acute 
viral pericarditis and acute endocarditis in service, and 
there is no evidence of continuity of symptoms after service, 
aside from the Veteran's own statements.  There is also no 
medical evidence linking the claimed cardiac disorder to 
service.  In fact, the June 2009 VA C&P examiner specifically 
refuted the Veteran's assertions in this regard by concluding 
that the Veteran's mild left ventricular enlargement and 
atypical chest pain was not at least as likely as not related 
to any in-service illnesses.  In support of this contention, 
the examiner noted that the Veteran had normal ejection 
fraction on these same tests, and that based on his 
professional training, specialized experience, and review of 
medical literature and the claims file, enlargement of the 
left ventricular chamber can be idiopathic or the result of 
genetic predisposition.  Additionally, the Veteran's chest 
pain was described as "intermittent" at the time of the 
June 2009 VA C&P examination.  Consequently, the Board finds 
that the Veteran failed to establish continuity of 
symptomatology in this case.  Furthermore, in light of the 
evidence described immediately above, the Board finds the 
June 2009 VA C&P examiner's report to be highly probative 
evidence on the issue of service connection.

As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In the instant case, there is no evidence showing a 
diagnosis of a chronic cardiac disorder.  Therefore, the 
Board concludes that the Veteran's claim for service 
connection must be denied in the absence of any current 
clinical evidence confirming the presence of the claimed 
disability.

In view of the absence of a chronic cardiac condition at the 
time of discharge from service, or within one year after 
discharge from service, and the first suggestion of the 
claimed pertinent disability many years after service, 
relating the Veteran's claimed cardiac disorder to service on 
a direct basis would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury.  
In this case, even if the Board concedes that there is 
evidence showing a diagnosed chronic cardiac disorder, the 
weight of the credible, probative evidence is against finding 
that the Veteran's currently diagnosed chronic cardiac 
disorder, which was first noted many years after discharge 
from service, is related to the Veteran's period of active 
service.  The Veteran's claimed cardiac disorder may also not 
be presumed to have been incurred in service.

Accordingly, the Board concludes that the Veteran's claim of 
service connection for a cardiac disorder, claimed as 
residuals of pericarditis and atypical chest pain, must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The VCAA duty to notify was satisfied in this case by way of 
a letter sent to the Veteran in January 2004 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
service connection claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  In September 2008, 
the RO provided the Veteran additional notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The Veteran's 
claim was subsequently readjudicated following this notice by 
way of supplemental statement of the case (SSOC) issued in 
August 2009.   

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the claim 
currently on appeal.  Accordingly, the Board finds that VA 
has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for a cardiac disorder, claimed as 
residuals of pericarditis and atypical chest pain, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


